Citation Nr: 0208776	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-05 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a seizure disorder, claimed to have resulted from 
electroconvulsive therapy administered at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from October 1968 to 
June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 1998, January 2000, 
and March 2001, the Board remanded the veteran's claim for 
further evidentiary development. 


FINDINGS OF FACT

A preponderance of the competent and probative medical 
evidence of record is against a finding that VA medical care 
furnished to the appellant by electroconvulsive therapy (ECT) 
caused an additional seizure disorder.


CONCLUSION OF LAW

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability resulting from treatment at a Department of 
Veterans Affairs medical facility, including a seizure 
disorder, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.358 (2001); 66 Fed. 
Reg. 45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested disability benefits under 
38 U.S.C.A. § 1151 for a seizure disorder claimed as due to 
electroconvulsive therapy at a VA medical facility.  Before 
addressing this issue, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2001)), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the entire 
VCAA potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"); see also Stephens v. Principi,  No. 
00-156 (U.S. Vet. App. July 10, 2002) (per curiam) (holding 
that a remand for the Board to consider the matters on appeal 
in light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).  But see Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to an attempt to reopen a claim by submitting new and 
material evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in November 1995 and 
April 2001 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC's issued by the RO 
clarified what evidence would be required to establish 
benefits under 38 U.S.C.A. § 1151.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in a January 2002 letter, the RO advised the veteran 
of the Veterans Claims Assistance Act and the new duty-to-
assist regulations.  A copy of that letter was also sent to 
the veteran's accredited service representative.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examinations obtained in November 
1995 and April 2001, described below, have satisfied this 
obligation.  Thus, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for benefits under 38 U.S.C.A. § 1151 for 
a seizure disorder claimed to have resulted from 
electroconvulsive therapy at a VA medical facility.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran contends that he developed a seizure disorder as 
a result of electroconvulsive therapy administered at a VA 
medical center (VAMC) during the period of time from 
approximately 1989 to 1991.

A review of the medical records dated prior to 1991 fails to 
show any evidence of complaints relative to a seizure 
disorder.  The records demonstrate that VA hospitalized the 
veteran from November 1985 to January 1986 after his son's 
death due to a protracted illness, and diagnosed adjustment 
disorder with anxious mood.  Treatment at that time included 
psychotherapy.

VA medical records, dated from 1989 to 1991, show that the 
veteran had multiple hospitalizations for treatment of 
disorders diagnosed as depression, major depressive episode 
(MDE), and psychotic depression.  The records demonstrate 
that, from January to April 1991, his treatment included 
electroconvulsive therapy at the VAMC in Charleston, South 
Carolina.  In June 1991, a VA outpatient record indicates the 
veteran was anxious and alert, and was considering a move to 
Texas for a new start.  He was assessed as stable.  

When seen at the VA outpatient clinic in El Paso, Texas, in 
July 1992, the veteran complained of losing his temper and 
becoming aggressive without reason or recall.  He wondered if 
his prescribed medication was affecting his behavior.  

Private psychiatric records, dated from March 1993 to April 
1994, include a June 1993 psychiatric evaluation that is not 
referable to a seizure disorder.  The diagnosis indicated 
major depression with psychotic features in partial 
remission, and a need to rule out schizoaffective disorder.  
Treatment included psychotropic medication.  In January 1994, 
the veteran reported memory loss that lasted for at least one 
day. It was noted that he had experienced auditory and visual 
hallucinations since 1989.  

A June 1994 Report of Contact (VA Form 119) indicates that 
veteran was referred for evaluation of blackouts or fugue 
states, during which he was unable to account for time and 
events.  It was recommended that he be evaluated to determine 
whether there was any organic brain damage to account for his 
condition.

A June 1994 VA outpatient psychiatric clinic intake sheet 
indicates that the veteran reported constant depression and 
requested medication.  It was noted that he had blackouts.

VA records show that, in March 1995, the the veteran was seen 
at the VA mental hygiene clinic (MHC) in Columbia, South 
Carolina, to request refills of prescribed medications.  A 
June neurology consultation report reflects that he had 
undergone over 100 electroshocks and lost track of time for 
several hours or one whole day, with incontinence.  The 
assessment was of a probable seizure disorder.  Tegretol was 
prescribed.  A June 1995 VA psychology evaluation record 
reflects the veteran's complaints of worsening memory loss 
and amnesia since electroshock treatment in 1989 or 1990.  He 
complained of constant anxiety and difficulty sleeping.  His 
primary concern was blackouts.  The assessment was "mpd" 
(multiple personality disorder?) versus seizure disorder 
versus atypical psychosis.  A June VA treatment record notes 
probable seizure disorder, that the veteran would begin 
Tegretol, and the physician would order an EEG 
(electroencephalogram) and CT (computer tomography scan) of 
head.  A CT scan of the veteran's brain taken at the time 
revealed no abnormality.  An EEG was reported as normal in 
July.  An August record entry indicates that the veteran was 
"still having episodes of unawareness" but the EEG and CT 
scan were reported as normal.  

According to a September 1995 VA psychology report, the 
veteran underwent testing to evaluate his complaints of 
memory lapses secondary to fugue states or organic 
impairment.  The veteran reported problems since 1989, but a 
review of his mental health records from 1990 to 1991 gave no 
indication of these symptoms.  During that time, he was 
treated for psychotic depression and marital difficulties.  
It was further noted that the veteran's current presentation 
and complaints were "not consistent with known patterns of 
organicity and fugue states.  Previous evaluators' notes 
suggest "obvious exaggeration" and other indicators of 
unreliability."  Psychological test results revealed "gross 
exaggeration and distortion of symptoms".  The psychological 
examiner commented that the veteran's complaints, if true, 
would render him completely unable to manage day-to-day 
activities, and that even actively psychotic patients did not 
score as high on the whole range of scales as the veteran 
did.  Other test results showed a statistically one-hundred-
percent likelihood of feigning or malingering of the 
veteran's psychiatric symptoms.  The clinical impression was 
psychotic depression, by history, and malingering.

A November 1995 VA examination report indicates that the 
veteran reported a history of seizures that started in 1990.  
He described electric shock treatments that ended in January 
or March 1990 and stated that, soon after, he had developed 
episodes of absence.  He had episodes when he would be in one 
place, then in another, and was unable to recollect what had 
occurred in-between, and had episodes when he lost control of 
his bladder.  The episodes varied in length and time, and the 
veteran did not recall them.  His prescribed medications 
included Tegretol and Imipramine for depression.  Upon 
clinical examination, the examiner's assessment was lapses of 
memory by history.  The VA physician noted that the veteran 
seemed not to recall activities, but performed complex events 
and activities during these events and admitted that 
occasionally he woke up with a beer bottle or six pack by 
him.  He appeared to deny actual alcohol consumption and/or 
abuse overall.  It was noted that the veteran was unaware of 
his definitive diagnosis of depression, although it required 
electroconvulsive therapy, which insinuated it was quite 
severe.  The VA examiner commented that it was not 
particularly uncommon for a patient with severe depression to 
have memory lapses and memory problems, nor was it uncommon 
for patients who consumed large amounts of alcohol to perform 
and act out very complex activities and then have memory 
lapses.  The VA examiner stated that certain aspects of the 
veteran's history seemed consistent with that particular 
related problem.  The examiner opined that the veteran did 
not have epilepsy, unless recent tests demonstrated a 
structural lesion or abnormality.

VA again hospitalized the veteran from March to April 1996.  
According to the discharge summary, he had a history of 
questionable seizure disorder and had recent episodes with 
total amnesia.  Physical and neurological examinations were 
within normal limits.  A neurological consultation considered 
the question of partial complex seizures, but an EEG was 
negative.  Discharge diagnoses included bipolar disorder, 
hypomanic; dissociative disorder, psychogenic amnesia.  A 
March VA radiology report indicates a CT scan of the 
veteran's brain showed no abnormality 

According to June 1996 VA outpatient records, the veteran 
complained of a recent seizure during which he had 
essentially lost four days.  A neurology report indicates he 
had a history of head injury with loss of consciousness, with 
recent blackouts and possible olfactory hallucinations.  It 
was noted that the veteran had about one weekly episode of 
"complex partial episodes".  Tegretol and other medication 
were prescribed.  In July 1996, a VA record notes that the 
veteran had a history of mental illness, questionably bipolar 
affective disorder.

During October and November 1996, the veteran was seen in the 
VA outpatient "Psy/Neuro/Epilepsy" clinic.  In October, he 
reported minor seizure activity within the last month and in 
November he was seen for epilepsy.  

At his November 1996 personal hearing at the RO, the veteran 
testified that he had received more than thirty shock 
treatments for depression, from 1989 to 1990.  He said he 
experienced seizures and loss of body functions that had 
never occurred prior to the ECT administered for his severe 
depression.  He said his first seizure occurred in 1990, 
about one month after his last shock treatment.  He described 
losing track of time, and said he started taking prescribed 
medication for the seizures in 1994, but did not undergo 
medical tests at that time.  In 1994, he initially saw Dr. 
T., a neurologist at the Columbia VAMC, who said the veteran 
seemed to have "some type of seizure disorder," and 
prescribed Tegretol.  The veteran indicated that Dr. T. said 
the seizures could have been be caused by the shock 
treatments.  The veteran denied a history of head injury.   

During late 1996 and 1997, the veteran submitted written 
statements from several of his family members to the effect 
that, in 1985, he had been hospitalized for severe 
depression, and in 1989 underwent shock treatments.  The 
statements indicate that after the treatments, the veteran 
became irresponsible, withdrawn, and paranoid and had memory 
loss, hallucinations, and blackouts.  It was noted that the 
veteran received thirty shock treatments starting in January 
1990 and, by the end of 1991, his hallucinations improved but 
he still experienced memory loss, blackouts, and paranoia.  A 
sister of the veteran who is a registered nurse reported that 
after discharge from service, he experienced severe 
depression for which he was hospitalized frequently. 

A January 1997 VA record indicates the veteran was seen in 
the Psy/Neuro/Epilepsy clinic to monitor his Tegretol levels. 

According to private medical records dated in June and July 
1998, the veteran was hospitalized for treatment of a 
gastrointestinal disorder.  The records show he denied a 
history of seizures and said he was not on "chronic" 
medications.

A February 1999 VA outpatient record indicates that the 
veteran's list of problems included "bipolar affective 
disorder, depressed", "dissociative disorder or reaction" 
and "psychogenic amnesia".

In April 2001, the veteran was examined by Dr. T., the VA 
neurologist who had treated him in 1995.  In the examination 
report, the neurologist noted that the veteran had a long 
history of major episodes of depression, for which he 
received psychiatric treatment including over thirty to forty 
ECT treatments.  Dr. T. said that he saw the veteran in 1995, 
in the Psychiatric Ward, because of episodes lasting one to 
two hours during which he lost his memory for all events.  
For example, he would take his car and wander around lost in 
space for a long time, recover feeling well, and go to his 
own home.  The neurologist felt it was necessary to rule out 
a seizure disorder, and the veteran underwent a CT scan and 
EEG, both of which were normal.  The physician noted that the 
veteran's episodes of depression had continued and that, 
three years before, the veteran had remarried and was 
currently doing very well.  He had no episodes of depression 
or episodes of losing track of his time.  His wife rode with 
him, he drove, he was a good driver, and he did very well.  
The veteran's wife reported that he had a better memory that 
she did.  

Upon clinical evaluation, the veteran was awake, alert, and 
cooperative.  His mini-mental examination was 28 out of 30.  
Neurological examination findings were essentially normal.  
The clinical impression was normal neurological examination 
with no evidence of neurological dysfunction at that 
particular time; and history of recurrent depressive 
disorders, currently treated and under control at that time.

III.  Legal Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2001); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151 for his seizure disorder in 
September 1995, long before October 1, 1997.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, this claim must be adjudicated in accord with 
the earlier version of 38 U.S.C.A. § 1151 and the May 23, 
1996, final regulation.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.

As for the merits of the appellant's claim under 38 U.S.C.A. 
§ 1151, the law, as noted above, provides that compensation 
may be awarded in the same manner as if the additional 
disability or death were service connected.  The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran is not only 
required to establish some type of injury/disability due to 
VA medical care, but "must still submit sufficient evidence 
of a causal nexus between that . . . event and his or her 
current disability . . . to be ultimately successful on the 
merits of the claim."  Wade v. West, 11 Vet. App. 302, 305 
(1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In meeting our 
responsibility to weigh the credibility and probative value 
of the evidence, we may accept one medical opinion and reject 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion," Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995). 

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court has made this clear in numerous cases.  See, e.g. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In other words, without our doubting for a moment the 
sincerity of the veteran's accounts of his medical problems, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

The veteran asserts that he suffered a seizure disorder as a 
result of the administration of electroconvulsive treatment 
by VA from approximately 1989 to 1991.  However, the medical 
record demonstrates that no seizure disorder was found.  
Although VA medical records noted a "probable seizure 
disorder" in 1995 for which anti-seizure medication was 
prescribed, a CT scan and EEG were normal, and psychological 
tests results in September 1995 revealed gross exaggeration 
and distortion of symptoms and malingering.  Further, only 
"a history of a questionable seizure disorder" was noted on 
the VA discharge summary in April 1996.  Moreover, on VA 
examinations in 1995 and 2001, there was no showing that the 
veteran had a seizure disorder.  In fact, in April 2001, the 
VA neurologist who treated the veteran in 1995 and reported 
the probable seizure disorder, now reported a normal 
neurological examination with no evidence of neurological 
dysfunction, and a history of recurrent depressive disorders, 
currently treated and under control.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a seizure disorder.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
seizure disorder has been presented.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board acknowledges that the veteran has testified to 
suffering from memory loss and blackouts.  However, as noted 
above, during the VA examination in April 2001, it was noted 
that there was no evidence of neurological dysfunction.  On 
review of the probative medical evidence of record, it is the 
Board's conclusion that the veteran has not presented 
competent medical evidence to support his claim for benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, that a 
seizure disorder resulted from administration of 
electroconvulsive therapy at a VA medical facility from 
approximately 1989 to 1991.  Certainly, it must be 
acknowledged that the veteran's subjective complaints of 
memory loss and blackouts began following the electroshock 
treatments administered by the VA in 1991.  Nevertheless, the 
fact that one event followed the other does not mean that the 
first caused the second.  More important, however, in order 
to establish benefits under 38 U.S.C.A. § 1151, the evidence 
must show "additional disability" as a result of the 
treatment in question.  This, at bottom, is a medical 
determination, and the competent medical evidence of record 
fails to show any causal relationship between a seizure 
disorder and the treatment in question.  In fact, the 
competent medical evidence fails to show that the veteran 
even has a seizure disorder.  Although the veteran may 
believe he has a seizure disorder, he is not competent to 
diagnose a disability on his own, and no physician, in this 
extensive medical record, has made such a diagnosis. 

As previously mentioned, those medical professionals who have 
treated the veteran appear to acknowledge the onset of his 
subjective complaints after his ECT.  However, a CT scan of 
the veteran's brain and a EEG performed in 1995 were normal 
and one VA psychological evaluator, in September 1995, noted 
that the medical records during 1990 to 1991 were devoid of 
pertinent complaints and test results revealed gross 
exaggeration and distortion of symptoms.  This examiner 
diagnosed psychotic depression and malingering.  A VA 
examiner in November 1995 noted that veteran seemed not to 
recall activities, but performed complex events and 
activities during these events and admitted that he 
occasionally awakened with a beer bottle or six pack by him, 
although he denied actual alcohol consumption and/or abuse 
overall.

The VA examiner said it was not particularly uncommon for a 
patient with severe depression to have memory lapses and 
memory problems, nor was it uncommon for patients who 
consumed large amounts of alcohol to perform and act out very 
complex activities and have memory lapses.  The VA examiner 
stated that certain aspects of the veteran's history seemed 
consistent with that particular related problem, and opined 
that the veteran did not have epilepsy, unless recent tests 
had demonstrated a structural lesion or abnormality.  As 
previously mentioned, a CT scan of the veteran's brain taken 
in 1996 was also normal.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by Dr. T.  That VA neurologist treated the veteran 
in 1995 and reexamined him again in 2001, explained the 
veteran's initial symptoms, and presented a complete 
neurological examination report which found no evidence of 
neurological dysfunction.  

It could be posited that the most recent VA examiner left 
open an interpretation that he did not exclude an equal 
balance of probability as to causation of additional 
disability secondary to the administration of 
electroconvulsive therapy.  However, upon careful review of 
the entire examination report, the Board believes it is clear 
that the neurological medical specialist ruled out any 
reasonable probability that additional disability resulted 
from administration of ECT at a VA medical facility.  Among 
the phrases and statements that buttress this conclusion are 
"I felt at that time that we must rule out seizure disorder 
and we gave [the veteran] a CT scan and EEG which both were 
normal", "his wife attests to me that he has better memory 
than she does", "Normal neurological examination" and "No 
evidence of neurological dysfunction at this particular 
time".  Thus, the Board finds that the VA physician's 
opinion does not, in any way, denote equipoise in the medical 
evidence and that the overall import of his opinion is 
unequivocally against the theory of the claim.

As to the other physicians who reported the veteran's onset 
of seizure disorder after the ECT treatment, that fact alone 
is of no meaningful consequence in the context of this claim.  
Such statements merely relate a fact, the alleged timing of 
the veteran's complaints.  They do not identify any specific 
disability related to the ECT.  Furthermore, the record is 
devoid of a medical professional opinion that the veteran 
incurred a seizure disorder as a consequence of the 
electroconvulsive therapy administered at a VA medical 
facility or that any existing mental disorder was made worse 
by VA treatment.

The only items of evidence supporting the presence of a 
causal relationship between the administration of the ECT and 
any seizure disorder are the veteran's and his family's 
statements to that effect.  They have not shown that he 
possesses the technical competence to establish such an 
etiological relationship.  The veteran's sister, who is a 
registered nurse, stated that he experienced multiple health 
and mental problems since discharge, with periods of severe 
depression that required multiple hospitalizations.  The 
Court has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 
273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment).  
However, the veteran's sister's statement does not mention 
that the veteran had a seizure disorder caused by ECT, and 
the Board cannot consider the statement competent medical 
evidence to establish a link between the claimed disorder and 
VA treatment.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The Court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions regarding the cause 
of his alleged seizure disorder problems.  Such evidence, 
however, is not sufficient to establish entitlement to the 
claimed benefit.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen, 
supra.  See also Espiritu v. Derwinski, 2 Vet. App. at 492; 
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The medical 
events in this case have been extensively documented, as set 
forth above.  Clearly, the record is devoid of probative 
medical evidence sufficient to support the veteran's 
contention that he incurred additional disability as a result 
of the administration of electroconvulsive therapy at a VA 
medical facility.  Accordingly, it is the Board's conclusion 
that the competent and probative evidence of record is 
against the appellant's claim for section 1151 benefits for a 
seizure disorder as a result of electroconvulsive therapy at 
a VA medical facility.

In summary, compensation is not warranted for a seizure 
disorder claimed by the appellant as due to VA medical 
treatment, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit-
of-the-doubt doctrine.  We are sympathetic with the veteran's 
assertions, and understand his concerns, but the competent 
medical evidence of record does not place his claim in 
relative equipoise.  As the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (old 
and new versions); Gilbert v. Derwinski, 1 Vet. App. at 55-
57.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
seizure disorder, claimed to have resulted from 
electroconvulsive therapy administered at VA medical center, 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

